339 F.2d 262
Julius GODENY and Mary Godeny, Petitionersv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14895.
United States Court of Appeals Third Circuit.
Argued December 11, 1964.
Decided December 21, 1964.

Petition for Review of Decision of the Tax Court of the United States.
Robert M. Taylor, Philadelphia, Pa., for petitioner.
Jeanine Jacobs, Dept. of Justice, Tax Division, Washington, D. C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, George F. Lynch, Attorneys, Department of Justice, Washington, D. C., for respondent.
Before MARIS, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
The petitioners here seek review of a decision of the Tax Court determining deficiencies in their income tax liability for the years 1956, 1957 and 1958 and upholding fraud penalties added by the Commissioner for each of those years. The issues raised on review are purely factual, the petitioners urging us to set aside the crucial findings of the Tax Court as clearly erroneous. Our examination of the record satisfies us, however, that there is substantial evidence to support the findings. We see no reason to add to the discussion of the evidence contained in Judge Mulroney's opinion with which we are in full agreement.


2
The decision of the Tax Court will be affirmed.